     Case 2:21-cv-00075-RFB-VCF Document 48 Filed 08/10/21 Page 1 of 2



 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT

 5                                         DISTRICT OF NEVADA

 6
                                                        ***
 7
     GERARDO PEREZ,                                        Case No.: 2:21-cv-00075-RFB-VCF
 8   ,
                                           Plaintiff,      ORDER RE-SETTING INMATE EARLY
 9                                                         MEDIATION
                      v.
10
     JENNIFER NASH, et al.,
11
                                       Defendants.
12

13             The Court previously issued an order establishing the requirements for the inmate early
14   mediation in this case. ECF No. 29. That order continues to govern the inmate early mediation
15   except as MODIFIED as follows:
16         •   Due to unforeseen scheduling circumstances, the inmate early mediation is reset to
17             September 17, 2021, at 11:15 a.m.; and
18         •   Should the parties need to supplement their mediation briefs or email address for the
19             remote mediation, their supplement(s) must be received no later than 4:00 p.m., on
20             September 10, 2021.
21         •   The Court now extends the stay until three (3) days after the scheduled IEM, currently set
22             for September 17, 2021. The status report is also due on that date. During this stay period
23             and until the Court lifts the stay, no other pleadings or papers may be filed in this case,
24             and the parties may not engage in any discovery, nor are the parties required to respond to
25             any paper filed in violation of the stay unless specifically ordered by the Court to do so.
26   ///
27

28
     Case 2:21-cv-00075-RFB-VCF Document 48 Filed 08/10/21 Page 2 of 2




 1     •   For the foregoing reasons, it is ordered that the stay is extended until three (3) days after
 2         the IEM. The Office of the Attorney General will file the report form regarding the results

 3         of the stay by that date.

 4         IT IS SO ORDERED.
                       10th
 5         DATED this                            day of August 2021.

 6

 7                                               ______________________________________
                                                 CAM FERENBACH
 8                                               UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17
18

19

20

21

22

23

24

25
26

27                                                   2
28
